In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0060V
                                         UNPUBLISHED


    BEHROOZ MOZAFFARIAN,                                      Chief Special Master Corcoran

                         Petitioner,                          Filed: March 11, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

        On January 11, 2019, Behrooz Mozaffarian filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that, after receiving the influenza
vaccination on September 25, 2017, he suffered a shoulder injury related to vaccine
administration which meets the Table definition for SIRVA or, in the alternative, was
caused in fact by the influenza vaccination. Petition at 1, ¶¶ 4, 39-41. Petitioner further
alleges that he received the vaccination in the United States, suffered the residual
effects of his injury for more than six months, and that neither he nor any other party
has filed a civil action or received compensation for his injury, alleged as vaccine


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
caused. Id. at ¶¶ 4, 42-44. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

        On March 10, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent indicates “[i]t is [his] position that petitioner has satisfied
the criteria set forth in the Vaccine Injury Table (Table) and the Qualifications and Aids
to Interpretation (QAI), which affords petitioner the presumption of causation because
petitioner had no history of pain, inflammation or dysfunction in his left shoulder; his
pain occurred within 48 hours of receipt of an intramuscular vaccination; his pain and
reduced range of motion were limited to the shoulder in which the vaccine was
administered; and no other condition or abnormality was identified to explain his
symptoms.” Id. at 4-5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                               2